Citation Nr: 1510479	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  14-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a cervical spine disability.  

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for irritable bowel syndrome, claimed as a stomach illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran, C.B., and J.B.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to September 1945.  The Veteran served as a fighter pilot in the European Theater during World War II.  For his meritorious service, he was awarded (among other decorations) the Distinguished Flying Cross and the Air Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2014 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO determined that the Veteran had submitted new and material evidence sufficient to reopen his claims for service connection for bilateral hearing loss and for irritable bowel syndrome; the RO also determined, however, that service connection was not warranted for these disabilities.  The RO declined to reopen the Veteran's previously denied claim for service connection for a cervical spine disability, finding that new and material evidence had not been presented.  

The Veteran's October 2014 substantive appeal also included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO granted service connection for PTSD in a December 2014 rating decision, however, so this issue is no longer before the Board.  

Due to the Veteran's advanced age and his serious illness, his appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's participated in a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  Service connection for a cervical spine disability was initially denied in a June 1950 rating decision on the basis that there was no evidence that the Veteran suffered a cervical spine disability during his active service.  The Veteran did not appeal this decision.  

2.  The Veteran sought to reopen his previously denied claim for entitlement to service connection for a cervical spine disability in February 2012; the RO declined to reopen this claim in an October 2012 rating decision.  The Veteran did not file a timely notice of disagreement with this decision.  

3.  Service connection for bilateral hearing loss and for irritable bowel syndrome were initially denied in an October 2012 rating decision on the basis that these disabilities were not related to the Veteran's active service.  The Veteran did not file a timely notice of disagreement with this decision.  

4.  With regard to the bilateral hearing loss and cervical spine claims, evidence submitted since the October 2012 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.

5.  With regard to the irritable bowel syndrome claim, the new evidence submitted by the Veteran is cumulative and redundant of evidence already of record; it does not relate to an unestablished fact; and it does not raise a reasonable possibility of substantiating his claim for service connection.

6.  The Veteran's bilateral hearing loss is related to his in-service noise exposure.  

7.  The Veteran's cervical spine disability is related to in-service injuries he suffered.  


CONCLUSIONS OF LAW

1.  The April 1950 and October 2012 RO decisions denying the Veteran's claim of service connection for a cervical spine disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The October 2012 RO decision denying the Veteran's claim of service connection for bilateral hearing loss and irritable bowel syndrome is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

3.  The criteria for reopening the claims of entitlement to service connection for bilateral hearing loss and for a cervical spine disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for reopening the claim of entitlement to service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

6.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With respect to the claims for service connection for bilateral hearing loss and for a cervical spine disability, the Board is reopening and granting these claims.  No analysis of the duties to notify and to assist is necessary for these claims. 

With regard to the claim to reopen a previously denied claim for service connection for irritable bowel syndrome, a standard March 2014 letter satisfied the duty to notify provisions.  This letter informed the Veteran of the reason for his prior final denial, and it provided the definitions of new and material evidence.  The duty to notify is satisfied.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  The Veteran did not indicate, and the record does not reflect, that he has been treated at VA facilities or that he ever sought disability benefits from the Social Security Administration.  No attempt to obtain records from these sources is necessary.  

Although a VA medical examination was not provided in connection with the claim, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claim is not reopened, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.


II.  New and Material Evidence

The Veteran first sought service connection for a cervical spine disability in April 1950.  The RO denied this claim in June 1950 on the basis that there was no record of the Veteran being treated for neck pain during his active service, and that his discharge examination was negative for any such neck pain.  

The Veteran did not file a notice of disagreement or appeal with the June 1950 rating decision, and no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the June 1950 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In February 2012, the Veteran sought to reopen his claim of service connection for a cervical spine disability, and he sought service connection for irritable bowel syndrome.  In March 2012, he filed his first claim of service connection for bilateral hearing loss.  In an October 2012 rating decision, the RO declined to reopen the Veteran's claim of service connection for a cervical spine disability, finding that he had not submitted new and material evidence.  It denied his claims for bilateral hearing loss and for irritable bowel syndrome on the basis that there was no competent evidence linking either disability to his active service.  

The Veteran did not file a timely notice of disagreement with the October 2012 rating decision; though he attempted to file notices of disagreement as to each issue, his submissions were received more than a year after he was provided notice of the denial.  Further, no new and material evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362.  Thus, the October 2012 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

As the Veteran's October 2013 notices of disagreement were received outside of the prescribed time frame, the RO treated these submissions as claims to reopen, eventually leading to the matters before the Board.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Since the previous denials, the only new evidence submitted by the Veteran is his October 2013 letters and his testimony from his March 2015 hearing.  

With regard to his hearing loss and cervical spine disabilities, his October 2013 letters were much more descriptive in providing information regarding his in-service exposure to loud noise and in-service neck injuries.  These letters also provide further evidence from the Veteran of how and why his current disabilities are related to his active service.  

These letters were not previously considered by agency decision makers; they are not cumulative and redundant of evidence already of record; they relate to an unestablished fact; and they raise a reasonable possibility of substantiating his claim for service connection.  The Board concludes that reopening the Veteran's claim of service connection for bilateral hearing loss and for a cervical spine disability is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

On the other hand, the evidence submitted with regard to the Veteran's claim for service connection for irritable bowel syndrome falls short of this standard.  The Veteran's October 2013 letters and March 2015 testimony largely repeat information that he has already provided.  Though they are new, they are not material, as they do not address the reason for the prior final denial for this claim.  

Again, the Veteran's claim of service connection for irritable bowel syndrome was denied because there was no evidence that his claimed disability is related to his active service.  The Veteran's letters and his March 2015 testimony do not speak to this underlying issue.  Instead, they relate to his continued contentions of suffering from gastrointestinal problems during his active service, a fact that was previously considered.  

Absent any new evidence that speaks to the reason for the previous final denial of service connection for irritable bowel syndrome, the Board cannot find that new and material evidence has been presented to reopen this claim.  The preponderance of the evidence is against this claim; there is no doubt to be resolved; and reopening the claim of service connection for irritable bowel syndrome is not warranted.  

III.  Service Connection for Reopened Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Each of the Veteran's claims for service connection is evaluated separately below.  

Bilateral Hearing Loss

The Veteran currently suffers from bilateral hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  A June 2012 VA examination showed that the Veteran had decibel losses of 40 or greater at multiple frequencies, that he had an average hearing loss greater than 25 decibels, and that his speech recognition scores were below 94 percent.  The current disability criterion is met.  

The Veteran's service treatment records do not show specific complaints of or treatment for bilateral hearing loss.  That said, the Veteran served as a combat pilot during World War II.  In numerous letters and statements, the Veteran has described his particular in-service noise exposure, noting that he was exposed to both airplane engine noise and noise from guns mounted aboard his plane.  Given his military occupational specialty and his competent and credible statements, exposure to loud noise in service is established, and the in-service incurrence criterion is met.  See 38 U.S.C.A. § 1154(b).

The only remaining question is whether the Veteran's current bilateral hearing loss is related to his active service.  The examiner from the June 2012 VA examination determined that she could not answer this question without resorting to mere speculation.  The RO attempted no further development of this question, and simply denied the Veteran's claim.  

The Board will not, however, remand for a new examination and opinion, as the Veteran's statements alone warrant granting service connection.  The Veteran has consistently described his in-service noise exposure.  In an April 2012 letter, he stated that he first noticed his hearing loss in 1951, only 6 years after he left active service.  He contended that his hearing loss was directly related to his serving as a combat pilot.  

Observations regarding the dates of onset for worsening hearing acuity are capable of lay observation.  The Veteran is competent to offer such statements, and the Board finds his statements regarding his in-service noise exposure, the hearing loss resulting from that exposure, and his lack of post-service noise exposure to be credible.  

Resolving all reasonable doubt in his favor, the Board concludes that the nexus element has been satisfied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss is warranted.  
Cervical Spine Disability

The Veteran currently suffers from a cervical spine disability, which has been variously characterized.  An October 1990 record from the Mayo Clinic reflects that the Veteran had a diagnosis of probable neck degenerative joint disease.  An April 1996 record from the Mayo Clinic reflects a diagnosis of intrascapular pain due to degenerative disc disease and myofascial component.  A December 2003 record from Dr. C.A. diagnosed the Veteran as suffering from cervical disk disease.  Though there is no record of the Veteran's diagnosis since December 2003, he has continued to complain of neck pain.  The current disability criterion is met.  

Heretofore, the Veteran's claim has been denied because the RO found no evidence that the Veteran suffered a particular injury during his active service.  However, in numerous letters to the RO and in his March 2015 testimony, the Veteran stated that his neck pain began during his active service.  In an April 2012 letter, for instance, the Veteran described numerous in-service incidents that resulted in neck pain.  He specifically referenced a hard landing and his hundreds of hours of aerial training.  

In an October 2013 letter, the Veteran described these incidents in much greater detail.  In one incident, the Veteran described evading German aircraft and diving 20,000 feet in altitude.  He stated that he was subjected to extreme gravitational forces as a result, and that he suffered from neck pain after this incident.  With regard to the hard landing incident, he stated that, when attempting a landing, he did not notice that a construction crew had piled dirt at the end of his runway.  He stated that, when attempting to land, he hit this dirt and sheared off his back landing gear.  He had to land on the belly of his airplane, resulting in a whiplash injury.  He described being evaluated by a medical crew after complaining of neck pain.

The Veteran is competent to describe his in-service activities, and given the consistency that he has shown in his descriptions, the Board finds them to be credible.  Thus, despite the lack of corroboration, the in-service incurrence criterion is satisfied.  See 38 U.S.C.A. § 1154(b).

The only remaining question is whether the Veteran's current disability is related to his active service.  The Veteran did not undergo a VA examination for his claimed cervical spine disability, and there is no private evidence showing a nexus between his current disability and his active service.  

That said, the evidence of record strongly supports a finding that his current disability is related to his active service.  Not that long after service, a May 1950 record from a physician at the University of Florida noted that the Veteran complained of neck pain in August 1948.  X-rays in February 1950 showed "early slight slipping of vertebrae borders in two mid thoracic vertebrae."  

Further, even before filing his current claims for service connection, the Veteran referenced his in-service incidents with regard to his current complaints.  The October 1990 record from the Mayo Clinic, for instance, reflects that the Veteran complained of intermittent neck pain since his in-service injuries.  He again referenced a 1944 injury in a July 2011 record from the Mayo Clinic.  

Given this evidence, and in light of the Veteran's consistent statements, the Board concludes that remanding the case in an effort to obtain a nexus opinion is not necessary.  Instead, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's current disability is related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As each element of the service connection framework has been satisfied, service connection for a cervical spine disability is warranted.  






	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been presented, and the Veteran's claim of service connection for irritable bowel syndrome remains denied.  

New and material evidence having been presented, the claims for entitlement to service connection for bilateral hearing loss and for a cervical spine disability are reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for a cervical spine disability is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


